Citation Nr: 1638001	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-33 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for respiratory disability, claimed as chronic cough.  

2.  Entitlement to service connection for bilateral hearing loss disability. 

3.  Entitlement to service connection for right knee disability.

4.  Entitlement to service connection for right leg disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to November 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The RO in Winston-Salem, North Carolina is currently the Agency of Original Jurisdiction.

In November 2014, less than 90 days after he was notified of the certification of his appeal to the Board, the Veteran appointed the North Carolina Division of Veterans Affairs as his representative.  In May 2016, after the certification of the appeal, the North Carolina Division of Veterans Affairs submitted a statement indicating that they were revoking their power of attorney to continue representing the Veteran.  Once an appeal has been certified, a representative may not withdraw unless good cause is shown upon written motion.  The North Carolina Division of Veterans Affairs has not filed a motion to withdraw in this case so they will continue to be recognized as the representative of record.


REMAND

In December 2011, the Veteran submitted a VA Form 9, wherein he stated he wished to attend a hearing before a Veterans Law Judge at a local VA office (Travel Board hearing).  This form was submitted in response to a statement of the case, which was issued by the RO in November 2011.  The Veteran was provided notification in June 2016 of his hearing, which was scheduled for July 19, 2016; however, the Veteran contacted the National Call Center on July 19, 2016, and stated he could not attend his hearing because he was attending a funeral out of state.  Good cause having been shown, the Travel Board hearing should be rescheduled.  38 C.F.R. § 20.704(c) (2016).  As the RO schedules Travel Board hearings, a remand is required for that purpose.

Accordingly, the case is REMANDED to the RO for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


